Citation Nr: 1514735	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-13 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran was afforded a videoconference hearing before the undersigned Veteran's Law Judge (VLJ) in November 2014.  However, due apparently to malfunctioning equipment, no recording or transcript of that hearing was produced.  In a December 2014 letter, the Board informed the Veteran of this and offered him another hearing.  In response to this letter, the Veteran indicated he did not wish to appear at another hearing and he wished his case to be considered on the evidence of record.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral hearing loss is related to his military service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that he has bilateral hearing loss disability that is attributable to significant noise exposure during service.  He contends exposure was due to weapons fire (including an M14 rifle) in basic training without hearing protection.  In addition, noise exposure occurred while carrying out duties as an auto mechanic and driving a tank retriever.  The Veteran's DD 214 indicates the Veteran's military occupational specialty (MOS) was a heavy vehicle driver.  The Board finds the Veteran's assertions are consistent with the circumstances of his service and he was exposed to significant noise.  

The October 2012 VA examiner diagnosed the appellant with a bilateral hearing loss disability.  38 C.F.R. § 3.385.  Therefore, the remaining question is whether there is a nexus between the Veteran's current hearing loss and active duty service.  

The record contains both positive and negative evidence regarding the etiology of the appellant's current hearing loss disability.  Service treatment records show no hearing related complaints or diagnosis.  Although the appellant is not competent to provide opinions regarding the etiology of his hearing loss disability, he provided competent lay statements describing his noise exposure.  Positive nexus opinions were provided by a private audiologist in an April 2013 letter and a VA staff physician in a letter submitted in May 2013.  Negative nexus opinions were provided by VA examiners in November 2012 and December 2013.  The Board notes the Veteran was afforded an audiological examination in October 2012, however, a nexus opinion was not provided because the examiner did not have access to the claims file.  

Based on the aforementioned evidence, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss was caused by his active duty service.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for the Veteran's bilateral hearing loss disability.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


